Citation Nr: 0927525	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or on housebound status.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of frozen feet.

3.  Entitlement to service connection for residuals of frozen 
feet now claimed as foot fungus.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from April 1952 to April 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of frozen feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The appellant does not have a single service-connected 
disability rated at 100 percent, and he has not been awarded 
a total disability rating based on individual unemployability 
(TDIU).

2.  The appellant is not helpless or blind or nearly helpless 
or blind, and/or a patient in a nursing home because of 
mental or physical incapacity; he does not require the daily 
assistance of another person to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

3.  The appellant is not substantially confined to his home 
or immediate premises by reason of disability or 
disabilities, which it is reasonably certain will remain 
throughout his lifetime.

4.  A claim of entitlement to service connection for 
residuals of frozen feet was denied in an unappealed November 
1954 rating decision.

5.  The evidence submitted since the November 1954 rating 
decision pertinent to the claim for service connection for 
frozen feet is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.351, 3.352 (2008).

2.  The November 1954 rating decision that denied service 
connection for residuals of frozen feet is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

3.  Evidence received since the November 1954 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

With regard to the request to reopen the claim for service 
connection for residuals of frozen feet, the appellant's 
claim is being reopened.  As such, any deficiencies with the 
VCAA notice are harmless.  

With respect to the claim of entitlement to special monthly 
pension, the Board finds that the VA's duties under the VCAA 
and the implementing regulations have been fulfilled.  In a 
VCAA letter dated July 2007 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Notice required under Dingess, supra, was 
contained within the letter.  The notice predated the rating 
decision on appeal.  

Based on the foregoing, no further development is required 
with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Outpatient 
treatment records have been obtained.  The appellant was 
afforded a VA examination.  The examination was adequate in 
that it was provided after an examination of the appellant 
and a complete review of his history.  There is no suggestion 
that any additional evidence remains outstanding, and the 
Veteran has not so contended.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Aid and Attendance

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person. 38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The 
veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or 
nearly blind; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  The criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  38 C.F.R. § 
3.352(a).  It is only necessary that the evidence establish 
the veteran is so helpless as to require regular aid and 
attendance, not that there be a constant need.

In this case, the criteria for aid and attendance benefits 
have not been met.  The appellant has diabetes and arthritis 
in the ankles, knees, feet and shoulders.  At his March 2008 
aid and attendance examination, it was noted that the 
appellant drove himself to the appointment; he is not 
hospitalized or bedridden; he is capable of managing benefit 
payments in his own best interest; he has no problems with 
nutrition; he is independent with respect to his meals and 
dressing, bathing and toileting; he has no problems with 
dizziness or memory; he has no difficulties with travel; he 
reported being able to do what he wants as long as he paces 
himself; and he goes to the YMCA twice a week to work out.  
His best corrected vision was reported as 20/200.  It was 
noted he walked with a cane.  He reported stumbling 
infrequently but has had no recent falls.  After a physical 
examination, the examiner stated that the appellant was 
independent with respect to all of his activities of daily 
living.  Moreover, he opined that the appellant does not 
currently require the regular assistance of another person in 
attending to the ordinary activities of daily living or in 
protecting himself from the ordinary hazards of daily living, 
or in protecting himself from the ordinary hazards of his 
daily environment.  He further noted that the appellant was 
not housebound.  

As noted above, the appellant is not blind.  Moreover, the 
appellant is not a patient in a nursing home because of 
incapacity.  Indeed, the appellant does not establish a 
factual need for aid and attendance.  

Thereafter, VA medical records and private treatment records 
do not show that the appellant's ability to care for himself 
has changed.  Although the appellant is not working, he has 
not been shown to be unable to care for himself.

The Board acknowledges a June 2007 statement from the 
appellant's private physician, which indicated that the 
appellant had diabetes mellitus, hypertension, 
hyperlipidemia, gout and degenerative joint disease of the 
lumbar spine and bilateral knees.  It also noted the 
appellant suffered form chronic pain, limited mobility, and 
needed assistance with dressing himself and bathing.  The 
physician stated that while the appellant was not housebound, 
he was in need of aid and attendance of someone else in 
ordinary activities of daily living.  The physician noted 
that the appellant used a cane and that he needed help in 
dressing and undressing.  The physician noted that he was not 
bedridden, was not blind, had no total loss of control of 
anal sphincter, could walk and get around unassisted, can 
attend to the needs of nature unassisted, can wash and keep 
himself ordinarily clean and presentable, is physically able 
to protect himself against the hazards of daily living, and 
he is not confined to a nursing home.  

The June 2007 statement detailed above  only noted the need 
of help with dressing and undressing.  However, needs in 
other areas were not noted.  Indeed, the physician noted that 
the appellant was mentally and physically capable of 
protecting himself against the hazards of life.  

In sum, the greater weight of the objective evidence does not 
establish that the appellant is so helpless as to need 
regular aid and attendance.  It does not show that the 
appellant is unable to attend to the wants of nature nor that 
he requires frequent adjustment of any special prosthetic or 
orthopedic appliances because he does not have any.  He is 
able to perform basic activities of daily living.  He does 
not have incapacity that requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  Further, the appellant is able to 
leave on his own for appointments and shopping.  He is 
independent and can manage his own affairs.

Accordingly, the Board concludes that the requirements for 
special monthly pension based upon the need for regular aid 
and attendance of another person have not been met.  If the 
appellant's situation changes, the claim may be reopened at 
any time by submitting appropriate evidence to the RO.



New and Material

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

In a November 1954 rating decision the RO denied service 
connection for residuals of frozen feet.  The appellant did 
not appeal the denial and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In a Supplemental Statement of the Case of February 2009 the 
RO appears to have reopened the claim for service connection 
for frozen feet.  Although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

Again, the RO denied service connection for residuals of 
frozen feet in a November 1954 rating decision.  

The pertinent evidence of record in November 1954 included 
service treatment records which were completely silent for 
any treatment of or complaints of frozen feet; and a VA 
examination of September 1954 which showed a diagnosis of 
residuals of frozen feet.  Based on the foregoing, the RO 
denied service connection for frozen feet, finding that the 
evidence failed to show that the condition was caused or 
aggravated by service or a service connected condition.  

Evidence received since the last final November 1954 rating 
decision includes VA outpatient treatment records showing 
treatment for tinea pedis and onychomycosis.  Also added to 
the record is an undated letter from the appellant's private 
physician, indicating treatment for onychomycosis, blisters 
on his feet, a rash on his feet and tinea pedis.  The 
physician stated that the disorders were common fungal 
infections, and that exposure to moist environments can be a 
contributing factor in the development of these conditions.  
Finally, the Veteran has added statements to the record 
indicating continuity of foot symptomatology since active 
service.

The Board notes that the evidence described immediately above 
was not previously before agency decision makers and is not 
cumulative or redundant of evidence associated with the 
claims file at the time of the November 1954 denial.  As 
such, it is "new" as contemplated under 38 C.F.R.§ 3.156(a).  
Furthermore, because this evidence relates to the diagnosis 
of a skin disability and a possible relationship to service, 
it relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the appellant's claim of entitlement to 
service connection for residuals of frozen feet is reopened.


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of frozen 
feet is reopened, and to this extent the appeal is granted.


REMAND

The Board determines that additional development is required 
with respect to the merits of the appellant's claim of 
entitlement to service connection for residuals of frozen 
feet.   

The appellant has alleged that he had frozen feet in service 
when he served in Germany.  Service treatment records, while 
silent for complaints of or treatment for frozen feet, do 
show that the appellant served in Germany.

A VA examination report of August 1954 shows the appellant 
was diagnosed with residuals of frozen feet.

The appellant has alleged that since service he has suffered 
from a rash on his feet which he has treated with over the 
counter topical creams.  VA outpatient treatment records and 
private treatment records show that the appellant has been 
diagnosed with tinea pedis and onychomycosis, and has been 
treated for a rash on his feet and blisters on his feet.

An examination is needed to resolve the question of the 
etiology of the appellant's current tinea pedis, 
onychomycosis, rash and blisters of the feet.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (VA's duty to obtain an 
examination and opinion is triggered when the evidence 
indicates that there may be a nexus between the current 
disability or symptoms and the veteran's service)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be afforded 
an appropriate VA examination to 
determine the nature and etiology of 
any current skin disabilities of the 
feet he may have.  It is imperative 
that the claims file be made available 
to the examiner for review in 
connection with the examination.  Any 
current skin disability of the feet 
capable of diagnosis should be clearly 
reported.  The examiner should offer 
an opinion as to whether it is at 
least as likely as not (a 50 percent 
or higher degree of probability) that 
any skin disability is causally 
related to cold weather injury 
sustained in service, or is otherwise 
related to active service.  A complete 
rationale should be provided for any 
opinion rendered.  Additionally, if 
this inquiry cannot be answered 
without resorting to speculation, the 
examiner must explain why a response 
would be speculative.

2.  After completion of the above, 
review the expanded record, and 
undertake a merits analysis of the 
claim of service connection for 
residuals of frozen feet.  Unless the 
benefit sought is granted, the 
appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


